Exhibit 10.12(a)

 

BRIGGS & STRATTON CORPORATION

 

FORM 10-Q for Quarterly Period Ended April 2, 2006

 

AMENDED AND RESTATED

FORM OF DIRECTOR’S STOCK OPTION AGREEMENT UNDER THE

DIRECTOR’S PREMIUM OPTION AND STOCK GRANT PROGRAM

 

Effective April 19, 2006

 

--------------------------------------------------------------------------------


 

[Date]

 

[Name]

 

You have been granted a nonqualified stock option on 4,000 shares of company
stock under the Briggs & Stratton Corporation Director’s Premium Option and
Stock Grant Program as follows:

 

Type of Option:

 

Premium Stock Option

Date of Grant:

 

[Date]

Exercise Price:

 

[110% of Fair Market Value on grant date]

Exercise Period:

 

[Date] to [Date]

 

 

This option is subject to the terms and conditions of the Director’s Program and
the attached Stock Option Agreement. This option is not transferable during your
life, and must be exercised within specified time limits.

 

Please acknowledge your acceptance of the terms of this grant by signing two
copies of the attached Agreement and returning one signed copy in the attached
envelope.

 

 

Very truly yours,

 

 

 

BRIGGS & STRATTON CORPORATION

 

 

 

 

 

By:

 

 

 

 

John S. Shiely

 

 

Chairman, President

 

 

and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

BRIGGS & STRATTON CORPORATION

DIRECTOR’S STOCK OPTION AGREEMENT

 

Optionee:

 

[Name]

No. of Shares:

 

4,000

Date of Grant:

 

[Date]

Expiration Date:

 

[Date]

Exercise Price:

 

$[110% of Fair Market Value on grant date]

 

BRIGGS & STRATTON CORPORATION (the “Company”), a Wisconsin corporation, hereby
grants to the above-named director (the “Optionee”) under the Briggs & Stratton
Corporation Director’s Premium Option and Stock Grant Program (the “Program”) a
stock option to purchase from the Company during the period commencing (except
as otherwise provided herein) on [Date] and ending (except as otherwise provided
herein) on the expiration date set forth above (the “option term”) up to but not
exceeding in the aggregate the number of shares set forth above of the Common
Stock, $0.01 par value, of the Company (“Common Stock”) at the price per share
set forth above, all in accordance with and subject to the following terms and
conditions:

 

1.                                       No shares subject to this option may be
purchased before [Date]. On such date and from time to time thereafter, the
shares subject to this option may be purchased during the option term. If the
Optionee’s service as a director is terminated for any reason prior to [Date],
then, unless otherwise determined by (or pursuant to authority granted by) the
Board of Directors of the Company (the “Board”), this option shall not be
exercisable.

 

2.                                       If the Optionee’s service as a director
terminates by reason of death before the option becomes exercisable, this option
may be exercised for a period of one year from the date of death. If the
Optionee’s service as a director terminates by reason of death after the option
becomes exercisable, this option may be exercised until the expiration of the
option.

 

--------------------------------------------------------------------------------


 

If the Optionee’s service as a director terminates due to reaching the mandatory
retirement age or due to retirement upon reaching the end of the term for which
elected, the option shall remain in effect in accordance with its terms, except
that (x) the Board may accelerate the date on which the option may first be
exercised, (y) if the Optionee dies within three years of such termination of
service, the unexercised portion of any remaining option shall be exercisable
immediately for a period of one year from the date of death of the Optionee, and
(z) in no event may any option be exercised more than three years from the date
of termination of service or the expiration of the original option term,
whichever period is shorter.

 

If the Optionee’s service as a director terminates for any reason other than
death or retirement as described above, the option shall thereupon terminate,
except that the option, to the extent then exercisable, may be exercised for the
balance of the option term. Notwithstanding the foregoing, if Optionee’s service
as a director terminates at or after a Change in Control (as defined in the
Incentive Compensation Plan), other than by death or retirement (as described
above), this option shall be exercisable for the lesser of (x) six months and
one day, and (y) the balance of the option term.

 

3.                                       Exercise of this option shall occur on
the date (the “Date of Exercise”) the Company receives at its principal
executive offices (i) a written notice (the “Notice of Exercise”) specifying the
number of shares to be purchased, and (ii) payment by certified check, cashier’s
check or confirmation of a wire transfer for the purchase price for such shares.
In lieu of such payment by certified check, cashier’s check or wire transfer,
the Optionee may tender to the Company (i) outstanding shares of Common Stock,
having a Fair Market Value, determined on the Date of Exercise, equal to the
purchase price for the number of shares being purchased, or (ii) a combination
of shares of outstanding Common Stock, as described above, so valued and payment
as aforesaid which equals said purchase price, together, in each case, with
payment of any applicable stock transfer tax. If the Fair Market Value, as so
determined, of the shares tendered to the Company shall exceed the purchase
price applicable to the number of shares being purchased, an appropriate cash
adjustment will be made by the Company for any fractional share

 

--------------------------------------------------------------------------------


 

remaining. The Company will not deliver shares of Common Stock being purchased
upon any exercise of this option unless it has received an acceptable form of
payment for all applicable withholding taxes or arrangements satisfactory to the
Company for the payment thereof have been made. Withholding taxes may be paid
with outstanding shares of Common Stock (including Common Stock delivered upon
exercise of this option), such Common Stock being valued at Fair Market Value on
Date of Exercise. The Optionee shall have no rights as a shareholder with
respect to any shares covered by this option until the date of the issuance of a
stock certificate for such shares.

 

4.                                       This option is not transferable by the
Optionee otherwise than by will or the laws of descent and distribution and is
exercisable during the Optionee’s lifetime only by the Optionee or by the
guardian or legal representative of the Optionee.

 

5.                                       The terms and provisions of this
Agreement (including, without limiting the generality of the foregoing, terms
and provisions relating to the option price and the number and class of shares
subject to this option) shall be subject to appropriate adjustment in the event
of any recapitalization, merger, consolidation, disposition or property or
stock, separation, reorganization, stock dividend, issuance of rights,
combination or split-up or exchange of shares, or the like.

 

6.                                       Whenever the word “Optionee” is used
herein under circumstances such that the provision should logically be construed
to apply to the executors, the administrators, or the person or persons to whom
this option may be transferred by will or by the laws of descent and
distribution, it shall be deemed to include such person or persons.

 

7.                                       The terms and provisions of the Plan (a
copy of which will be furnished to the Optionee upon written request to Briggs &
Stratton Corporation, 12301 West Wirth Street, Wauwatosa, Wisconsin 53222) are
incorporated herein by reference. To the extent any provision of this Agreement
is inconsistent or in conflict with any term or

 

--------------------------------------------------------------------------------


 

provision of the Plan, the Plan shall govern. Capitalized terms not otherwise
defined herein have the meaning set forth in the Plan.

 

IN WITNESS WHEREOF, this Stock Option Agreement has been duly executed as of
[Date].

 

 

 

BRIGGS & STRATTON CORPORATION

 

 

 

 

 

By

 

 

 

 

John S. Shiely

 

 

Chairman, President and

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

Optionee:  [Name]

 

 

--------------------------------------------------------------------------------